Citation Nr: 1738941	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and altered gait due to a left hip replacement in November 2005 rendered at a VA healthcare facility.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne


INTRODUCTION

The Veteran completed active duty military service with the United States Air Force from February 1964 to February 1968.

This matter originally came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  This claim was subsequently remanded in February 2016 and has now been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for left lower extremity neurological impairment he contends that he suffered as a result of a left hip replacement on November 29, 2005 at the VA Medical Center in Columbia, South Carolina.  Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As an initial matter, the Board notes that although a medical opinion addressing the Veteran's claim was requested and procured, it was not responsive to the Board's February 2016 remand instructions; specifically the September 2016 opinion did not address the degree of care rendered by the VA in performing the Veteran's left hip replacement surgery, nor did it address whether the Veteran's left lower extremity neurological impairment was a reasonably foreseeable surgical complication.  Moreover, the examiner who provided the September 2016 opinion discussed a July 2008 letter submitted by the Veteran's prior physician, but did not report that the treatment records associated with that letter specifically describe the Veteran's left lower extremity condition as "post-operative."  As such, remand of this claim is required for an opinion consistent with the Board's prior remand instructions. 

Additionally, a review of the March 2017 brief submitted by the Veteran's attorney raises the issue of informed consent.  Specifically, the Veteran's attorney noted that the content of the Veteran's informed consent forms are not associated with the Veteran's claims file.

The Board notes that entitlement to 38 U.S.C.A. § 1151 may be established as follows.  Although typically a Veteran receives compensation for only service-connected disabilities, a Veteran may also receive compensation for certain disabilities or death proximately caused by VA medical treatment. 38 U.S.C.A. § 1151 (2016).  For the purposes of compensation VA treatment includes but is not limited to: hospital care; medical or surgical treatment; or an examination afforded to the Veteran under any law administered by a VA employee or in a VA facility.  Id.  But see Bartlett v. Shinseki, 24 Vet. App. 328 (2011) (defining the scope of hospital care broadly to include the provision of services by VA to hospitalized patients, such as general supervision of patients in a lock-down psychiatric ward).

However, not all disabilities or side effects of VA treatment are compensable.  To qualify the resulting disability must have been caused by VA treatment and the proximate cause of the resulting disability, condition, or death must be one of the following: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the treatment at issue; or (2) an event "not reasonably foreseeable;" or (3) the provision of training and rehabilitation services as part of an approved rehabilitation program under 38 U.S.C.A. § 3115.  Id.  However, a resulting disability or death cannot be compensable if it is due to the Veteran's willful misconduct, nor can it be caused by the Veteran's failure to follow properly given medical instructions related to treatment.  Id.; 38 C.F.R. § 3.361 (c)(3). 

Notably, because actual causation is required, to be compensable the resulting disability cannot come about due to the continuance or natural progress of a disease or injury for which VA treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  To determine whether a resulting disability or death was caused by VA medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition after the treatment has stopped.  38 C.F.R. § 3.361(b).  Evidence of the Veteran's receipt of VA treatment and current additional disability subsequent to treatment is not sufficient to meet the causation element of a § 1151 claim; rather the evidence must reveal an event or action that directly caused the resulting disability or death.  38 C.F.R. § 3.361(d).  In other words, the alleged action or event that occurred during VA treatment must be more than a remote or contributing cause of the resulting disability or death.  See id. 

When determining whether the underlying cause of a Veteran's resulting disability or death constitutes an event not reasonably foreseeable, the claim must be viewed within the context of what a reasonable health care provider would have foreseen.  Id.  More specifically, the risk of such an event or occurrence must not be one that a reasonable health care provider would have considered an ordinary risk of the treatment provided.  Id.  In deciding whether an event was reasonably foreseeable VA considers whether the risk of the underlying event was the type of risk a reasonable healthcare provider would have disclosed in in connection with the informed consent procedures of 38 C.F.R. § 17.32 . Id. 

To establish negligence, in addition to showing actual causation, the evidence must show that in rendering treatment either: (1) VA failed to exercise the degree of care that would have been expected of a reasonable health care provider; or (2) VA furnished the treatment rendered without the Veteran's or the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  Express consent may be given orally or in writing.  Id.  Moreover, although signature informed consent is not always required, it is required in all cases involving procedures that require the use of sedation or require anesthesia or narcotic analgesia, such as surgery.  See id.  However, minor deviations from the informed consent requirements of 38 C.F.R. § 17.32 do not preclude a finding by the Board that the treatment at issue was rendered with the Veteran's informed consent, provided the deviation is "immaterial" to the circumstances of the case.  Id.  Moreover, both substantive and procedural deviations from 38 C.F.R. § 17.32 may constitute only minor, immaterial deviations from the regulatory informed consent procedures so long as a reasonable person in similar circumstances would have proceeded with the medical treatment rendered even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98, 107 (2011).  Whether a deviation from the regulatory informed consent procedures is minor and immaterial is a question of fact to be determined by the Board in the first instance.  Id.  

In addition to noting that a copy of the Veteran's written informed consent is not associated with the claim file, the Veteran's attorney submitted several medical articles and abstracts relevant to the Veteran's claim.  The Veteran's attorney, who is also himself a surgeon, submitted the following arguments: (1) that VA did not exercise a reasonable degree of care because the research articles submitted by the Veteran reflect that nerve palsy is an uncommon complication of total hip replacement with an overall prevalence of approximately 1 percent, and a more recent study had demonstrated no cases of nerve palsy in 700 hip replacement; (2) that the standard of reasonable care required by 38 U.S.C.A. § 1151 is not as high as the standard of care required by a medical malpractice claim; and (3) that in the absence of the actual consent form signed by the Veteran prior to surgery and given that it is not possible to know exactly what occurred during surgery, that the Veteran's left lower extremity condition was not "reasonably foreseeable."  As such, on remand, VA should procure the outstanding written informed consent form signed by the Veteran prior to his November 29, 2005 surgery, and a VA examiner must address these research articles and contentions regarding the occurrence of neurological complications following hip replacement surgery.  

Moreover, a January 2010 lay statement from the Veteran's wife explains that multiple doctors have indicated that the Veteran's post-surgery neurological complications are severe, and that the severity of the Veteran's condition suggests that VA did not provide the appropriate standard of care on November 29, 2005.  Additionally, the Board notes that some of the articles submitted by the Veteran's attorney discuss the incidence and severity of left lower extremity nerve conditions following hip replacement surgery.  As such, any medical opinion procured should also address this evidence.

Finally, the Board notes that although the Veteran recently submitted private treatment records from July 2008 procured from Dr. A.W., the Veteran had previously submitted a January 2010 release authorization identifying treatment records from July 2007 to January 2010.  However, it appears that only the Veteran's July 2008 records are associated with the claims file.  As such, on remand efforts should be made to procure these outstanding private treatment records.

The issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded herein.  Accordingly, the Veteran's claim for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 must be addressed by the RO prior to the Board's consideration of the TDIU presently on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's signature consent to his November 2005 hip surgery.  Efforts to procure this form should be documented in the claims file, and if a search produces negative results, the Veteran must be informed in writing.

2. Procure the outstanding private treatment records identified in the Veteran's January 2010 release authorization.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Thereafter, procure an etiology opinion from an appropriate expert physician, to include an orthopedist or orthopedic surgeon addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to post-operative neurological impairment in the left lower extremity.  The AOJ is advised that if such an expert is not available due to compensation and pension examiner certification requirements, it has discretion to procure an expert etiology opinion subject to review by a medical professional who has the required compensation and pension examination credentials.  The examiner should review the claims folder in conjunction with the etiology opinion, but a new examination is only required if deemed necessary by the examiner.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should specifically review the articles and brief submitted by the Veteran's attorney in March 2017, and should also review the lay statement of the Veteran's wife submitted in January 2010. Then the examiner should provide opinions as to the following:

i. Is the Veteran's neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting a left hip replacement on November 29, 2005?  The examiner should comment on the articles submitted by the Veteran in March 2017, and the January 2010 lay statement of the Veteran's wife with regard to occurrence and severity of post-surgical nerve complications following hip replacement surgery.

ii. In the course of the November 29, 2005 left hip replacement, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  The examiner should comment on the articles submitted by the Veteran in March 2017, and the Veteran's wife's January 2010 lay statement with regard to occurrence and severity of post-surgical nerve complications following hip replacement surgery.

iii. Was the proximate cause of the neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait to be an ordinary risk of the treatment at issue?  The examiner should comment on the articles submitted by the Veteran in March 2017, and the Veteran's wife's January 2010 lay statement with regard to occurrence and severity of post-surgical nerve complications following hip replacement surgery.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




